Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 17693364 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11310825.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
Instant Application
US 11,310,825
Claim 1. A communication method, the method comprising: 
receiving, by a base station, a first message from a terminal on an Uplink Shared Channel (UL-SCH), the first message including first information about an amount of first data available for transmission in a first buffer of the terminal and an amount of second data available for transmission in a second buffer of the terminal, wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel; 
allocating, by the base station, uplink resources based on the first information; and 
transmitting, by the base station, a second message to the terminal, the second message including second information about the uplink resources; and 

receiving, by the base station, the first data from the terminal using the uplink resources, 
wherein the first data is received on the UL-SCH, wherein the second information indicates location of the uplink resources.
Claim 1. A communication method, the method comprising: 
receiving, by a base station, a first message from a terminal on an Uplink Shared Channel (UL-SCH), the first message including first information about an amount of first data available for transmission in a first buffer of the terminal and second information about an amount of second data available for transmission in a second buffer of the terminal, wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel; allocating, by the base station, uplink resources based on the first information; and 
transmitting, by the base station, a second message to the terminal, the second message including third information about the uplink resources; and 

receiving, by the base station, the first data from the terminal using the uplink resources, 
wherein the first data is received on the UL-SCH, wherein: the first information indicates that the first buffer is not empty and the second information indicates that the second buffer is empty, and the third information indicates location of the uplink resources.


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 11310825 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-8 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20050009527) in view of Byun (US 20050288026), and further in view of Petrovic (US 20060018277).
With respect to independent claims:
Regarding claim(s) 1/5, Sharma teaches A communication method, the method comprising: 
receiving, by a base station ([Fig.1a], NodeB and [0005], “The UTRAN has … base stations.”), a first message ([0032], report from a UE) from a terminal on an Uplink Shared Channel (UL-SCH) ([0017], “a PUSCH may also be assigned to the UE in this state, to be used for a USCH,” wherein the USCH stands for uplink shared channel. And [0032], “For the uplink data transmission on USCH the UE reports to the network the traffic volume (current size of RLC data buffers)”), the first message including first information about an amount of ... data available for transmission in a ... buffer of the terminal ([0032], “The UE may use the USCH/DSCH to transmit signaling messages … using USCH … For the uplink data transmission on USCH the UE reports to the network the traffic volume (current size of RLC data buffers)” in the UE. See also [0019 and 0030]); 
allocating, by the base station, uplink resources based on the first information ([0032], “The UTRAN can use these measurement reports to re-evaluate the current allocation of the USCH/DSCH resources.”).
However, Sharma does not specifically disclose transmitting, by the base station, a second message to the terminal, the second message including second information about the uplink resources; and receiving, by the base station, the first data from the terminal using the uplink resources, wherein the first data is received on the UL-SCH, wherein the second information indicates location of the uplink resources.
In an analogous art, Byun teaches transmitting ([0075], “serving BS may transmit only its own UL-MAP.”), by the base station ([0075], serving BS), a message ([0075], UL-MAP information, and [0033], “Uplink Map (hereinafter referred to as `UL-MAP`) which contain information about sub-channel allocation, and the MS may transmit data to at least the BS according to the information about the sub-channel allocation.”) to the terminal ([0076], “the MS may receive only the UL-MAP of the serving BS.”), the message including second information about the uplink resources ([0069], time slot 811 is “indicated by an UL-MAP of a serving BS” for a MS to transmit uplink data.); and 
receiving, by the base station, the data from the terminal using the uplink resources ([0069], “the MS performs uplink data transmission using a sub-channel 811a which is allocated in a time slot 811 indicated by an UL-MAP of a serving BS.”), wherein the first data is received on a uplink channel ([0069], sub-channel 811 is an uplink channel.),
wherein the second information indicates location of the uplink resources ([0069 and Fig.7], “the MS performs uplink data transmission using a sub-channel 811a which is allocated in a time slot 811 indicated by an UL-MAP of a serving BS.” And [0035 and Fig.1], “the x-axis denotes time and the y-axis denotes the frequency resource. The frequency resource signifies a plurality of sub-channels.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Sharma to specify allocated resource in time and frequency domain as taught by Byun. The motivation/suggestion would have been because there is a need to for a mobile station to locate allocated resource.
However, the combination of Sharma and Byun does not teach the first message including first information about an amount of first data available for transmission in a first buffer of the terminal and an amount of second data available for transmission in a second buffer of the terminal, wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel.
In an analogous art, Petrovic teaches the first message ([0089], “traffic volume measurement information may e.g. contain data for RLC buffer occupancy of each logical channel.” And [0105], “The Node B may receive 1501 feedback.” And [0053], “the feedback may be received in form of traffic volume measurement reports indicating the RLC buffer occupancy for at least one logical channel of the mobile terminal.”) including first information about an amount of first data available for transmission in a first buffer of the terminal ([0089], “The traffic volume measurement information may e.g. contain data for RLC buffer occupancy of each logical channel.” In other words, the “traffic volume measurement information” indicates buffer occupancy for first logical channel.)  and an amount of second data available for transmission in a second buffer of the terminal ([0089], the “traffic volume measurement information” indicates RLC buffer occupancy for second logical channel.), wherein the first buffer is associated with a first logical channel and the second buffer is associated with a second logical channel ([0053], “the feedback may be received in form of traffic volume measurement reports indicating the RLC buffer occupancy for at least one logical channel of the mobile terminal.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Sharma to specify buffer occupancy for each logical channel in time and frequency domain as taught by Petrovic. The motivation/suggestion would have been because there is a need to report buffer occupancy for each logical channel.

Claims 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic, and further in view of Trott (US 20030156594).
Regarding claims 2/6, Trott teaches wherein the second message ([0087], “AA (Access Assignment) message”) further includes a terminal identifier ([0089], “ID: the id of the user terminal”) and a modulation scheme for the first data ([0090], “modClassUp : identifies the modulation and coding used for the uplink.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Sharma to specify identifying MCS as taught by Trott. The motivation/suggestion would have been because there is a need to optimize network efficiency. 

Claims 3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun and Petrovic, and further in view of Chandra (US 20070133458).
Regarding claims 3/7, Chandra teaches wherein channels between the base station and the terminal comprise a first plurality of channels ([Fig.1], channels 116 and 118) for receiving or transmitting data and a second plurality of channels ([Fig.1], channels 114 and 112) for receiving or transmitting control information ([Fig.1 and 0020], “The Node-B 102 may configure the WTRU 104 to receive and transmit on more than one downlink and uplink control channel and more than one downlink and uplink data channel.”), and wherein the second message ([0026], “a scheduling response.”), and wherein the second message is transmitted on one of the second plurality of channels ([0026], “The scheduling response may include … resource allocation for the uplink data channel 118.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Sharma to specify multiple channels as taught by Chandra. The motivation/suggestion would have been because there is a need to enhance communication. 

Claims 4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma in view of Byun, Petrovic, and Chandra, and further in view of Seki (US 20060114813).
Regarding claims 4/8, Seki teaches transmitting a result of error check on the received first data to the terminal on one of the second plurality of channels ([0062], “the ACK/NACK generator ANG reports the result (ACK/NACK) of error detection on a per-data-stream basis to the transmit station by the control channel.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Sharma to specify transmit result of error check as taught by Seki. The motivation/suggestion would have been because there is a need to inform transmitting end whether data has been successfully received. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411